Citation Nr: 1740387	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  07-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include a personality disorder and mood disorder. 

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a left wrist disability.

3.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to an increased rating for a right wrist disability, currently rated as 10 percent disabling.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to July 1978 and again from May 1980 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In May 2013, the Board remanded the claim for an increased rating for a right wrist disability and in January 2017, the Board remanded all of the claims currently on appeal.


FINDINGS OF FACT

1.  The claim for service connection for an acquired psychiatric disorder, to include a personality disorder and mood disorder, was previously denied in a July 1988 rating decision.  In November 2008, the Board declined to reopen the previously denied claim.  The Veteran did not appeal these decisions and they are therefore final.

2.  The claim for service connection for a left wrist disability was previously denied by a November 2008 Board decision.  The Veteran did not appeal that decision and it is therefore final.

3.  Evidence added to the record since the November 2008 final denial is cumulative or redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claims for service connection for an acquired psychiatric disorder, to include a personality disorder and mood disorder, or for a left wrist disability.

4.  The Veteran's COPD was not caused or aggravated by his active service.

5.  The Veteran's bilateral hearing loss was caused or aggravated by his active service.

6.  Throughout the appeal period, the Veteran's right wrist disability was manifested by painful motion, without evidence of ankylosis.

7.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The July 1988 rating decision and November 2008 Board decision that denied service connection for an acquired psychiatric disorder, to include a personality disorder and mood disorder, and declined to reopen that claim, are final.  38 U.S.C.A. § 7104 (b) (West 2014); 38. C.F.R. § 20.1100, 20.1104 (2016). 

2.  The November 2008 Board decision that denied service connection for a left wrist disability is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38. C.F.R. § 20.1100 (2016). 

3.  New and material evidence has not been received to reopen the claims of entitlement to service connection for an acquired psychiatric disorder, to include a personality disorder and mood disorder, or a left wrist disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

4.  The criteria for service connection for COPD have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

6.  The criteria for a rating in excess of 10 percent for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5215 (2016).

7.  The criteria for assignment of TDIU are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New & Material Evidence

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Even when the RO has determined that new and material evidence sufficient to reopen the claim has been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.   

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Acquired Psychiatric Disorder

The RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include a personality disorder and mood disorder, in a July 1988 rating decision.  The Board declined to reopen that claim in a November 2008 decision.  The Veteran did not appeal these decisions and thus they are final.  38 U.S.C.A. §§ 7103; 38 C.F.R. § 20.1100, 20.1103. 

The Board finds that the evidence added to the file since the November 2008 Board decision is cumulative or redundant and does not raise a reasonable possibility of substantiating the Veteran's claim, even when viewed under a low threshold standard.  

In so finding, the Board has considered a January 2009 and subsequent statements made by the Veteran's private physician Dr. Casey, but finds that they are redundant of his previously submitted, and considered, statements.  In both statements, submitted prior and subsequent to the November 2008 final Board decision, the Veteran's physician concludes that the Veteran suffered from psychological symptoms in service that must have begun in service.  While the statements are not duplicative in their wording, they are redundant in substance.  For instance, in September 2008, the Veteran's physician stated that it was when the Veteran re-enlisted that "his mood disorder ... became evident.  It is unlikely that bipolar type II disorder would have been able to remain mute for such a period of time."  In January 2009, the physician stated that "at some point he suffered a psychological break which eventually resulted in discharge ... I can only assume as would anyone that something in his military career caused him to break."  In both statements, the physician concludes that the Veteran had psychological symptoms in service that were caused by his service or became evidence during service.  Thus, these statements are redundant.  Moreover, at the time of the November 2008 Board decision, the service treatment records had already clearly confirmed that the Veteran experienced psychological symptoms in service that had led to his discharge, as the records show that in July 1986, the Veteran was diagnosed with a mixed personality disorder with immature, explosive and antisocial features.  In the report, it was found that the Veteran had been experiencing suicidal ideas related to his upcoming naval sea service leading him to be hospitalized.  After he was released for duty, he continued to experience severe psychological symptoms that eventually lead to his administrative discharge in February 1987, with a diagnosis of "occupational problem manifested by significant job dissatisfaction and desire for separation from service" and "mixed personality disorder manifested by histrionic, dependent and avoidant features."  Thus, when reviewing Dr. Casey's statements submitted prior to the last final denial and since, the Board finds that the statements are duplicative in that they reiterate the physician's belief that the Veteran suffered from a psychological disorder in service and since service.  However, as such is evident from a review of the service records, the new statement does not create a reasonable basis to substantiate the claim or trigger the duty to assist.

The RO also obtained two VA examinations with opinions since the last final Board denial.  Those VA opinions, while new, are also cumulative of the evidence previously of record and do not provide a reasonable possibility of substantiating the Veteran's claim.  In November 2012, a VA examiner concluded that the Veteran suffered from a personality disorder in service and continued to suffer from a personality disorder.  The examiner concluded that the Veteran's depression was related to a work injury that occurred in 2001 and was thus not related to the Veteran's service.  The examiner based the conclusions reached on copious previous VA psychological assessments conducted from 2003 to 2006, records that were considered by the previous final 2008 Board decision.  These previous treatment records summarized the Veteran's childhood trauma, his service stressors to include his psychiatric hospitalization, his difficulties with a chief in service, and his discharge from service, as well as his post-service symptoms related to his work injury, and other social and economic stressors.  In August 2015, a VA examiner also interviewed the Veteran and reviewed his record, and similarly concluded that the Veteran's personality disorder was related to his service, but that any relationship between the Veteran's mood disorder and his personality disorder could not be made without resort to speculation.  The examiner explained that the Veteran's symptoms of mood instability, explosiveness, irritability, grandiosity, and paranoia stemmed from his personality disorder that was pervasive and life-long.  His mood disorder had developed many years following service separation, as per the records and interview.

After reviewing the extensive psychiatric treatment records and two VA examinations, the Board finds that the medical evidence added to the record since the most recent November 2008 final Board denial do not meet the new and material evidence standard.  Prior to the 2008 final denial, the Veteran was treated for both a personality disorder and a mood disorder.  The new evidence confirms that the Veteran suffers from both of these types of psychiatric disorders, and that while his personality disorder existed during his service, the medical conclusions have consistently remained that his mood disorder was not related to his service.  This is the same conclusion as was made by the Board in November 2008 based upon a review of the treatment records of record.  Thus, the new evidence does not provide an unestablished fact necessary to decide the claim.  Rather, it is redundant of the previous evidence of record.  Accordingly, because the new evidence of record does not meet the low threshold as set forth in Shade and does not otherwise invoke the duty to assist, the Board finds that the new and material evidence standard has not been met, and the claim cannot be reopened.   

Left Wrist Disability

The Board denied the Veteran's claim of entitlement to service connection for a left wrist disability in a November 2008 decision.  The Veteran did not appeal the decision and thus it is final.  38 U.S.C.A. §§ 7103; 38 C.F.R. § 20.1100, 20.1103. 

The Board finds that the evidence added to the file since the November 2008 Board decision is cumulative or redundant and does not raise a reasonable possibility of substantiating the Veteran's claim, even when viewed under a low threshold standard.  

Specifically, at the time of the last denial, the Board found no indication that the Veteran suffered from a diagnosed left wrist disability.  At the time, the Veteran had reported that he had fallen on both of his wrists in service, had fractured both wrists, and suffered from a subsequent left wrist disability.  However, after reviewing the evidence of record, the Board found no indication of a current left wrist disability.  Evidence received since the last final denial continues to demonstrate that the Veteran does not suffer from a left wrist disability.  In February 2013, the Veteran's private physician reported that the Veteran had recently been diagnosed with nerve damage in the left wrist.  However, that statement does not relate, or suggest a relationship, between a left wrist nerve disability and service.  The VA treatment records do not document a left wrist nerve injury.  Rather, in 2010, an x-ray showed no fracture of the left wrist.  In August 2015, a VA examiner reviewed the file, and determined that there was no current left wrist disability other than left wrist pain.  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Accordingly, as new and material evidence has not been submitted, i.e. evidence of a current wrist disability, the claim to reopen must be denied.

Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309 (a), including bilateral hearing loss, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. §  3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307 (a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113 (b); 38 C.F.R. §  3.303 (d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

COPD

The Veteran contends that he suffers from COPD that began in service.  Post-service medical record dated during the appeal period document a diagnosis of COPD.  However, the weight of the competent and credible evidence is against the Veteran's claim that his current COPD had its onset in service or was otherwise caused or aggravated by his service.  The Board notes the Veteran's contention that he inhaled toxic fumes in service.  However, the service treatment records are negative for any indication of COPD or respiratory symptoms, or indication that he was exposed to toxic fumes.  Post-service treatment records reflect a diagnosis of COPD many years following service.  In fact, VA treatment records dated beginning in the early 2000s are negative for a diagnosis of COPD.  The first indication of a diagnosis of COPD is not until January 2008, as was noted by the Veteran's private physician.  While the Veteran's private physician has generally concluded that the Veteran's COPD, and other disabilities, are related to his service, the physician has not provided a rationale for that finding.  Thus, the Board places greater probative weight on the absence of any indication of COPD in the service treatment records and for many years following service, rather than on the physician's conclusory statement.

The Board has taken into consideration the Veteran's assertions that he has suffered from respiratory problems and/or COPD since service.  However, the Veteran is not competent to diagnose COPD, and the record does not support the Veteran's claim of service incurrence.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Based upon the above, the Board finds that service connection for COPD is not warranted.

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Based upon the competent and probative medical evidence of record, the Board finds that service connection for hearing loss is warranted.  The Board notes that in June 2011, a VA examiner determined that it was less likely than not that the Veteran's hearing loss was caused or aggravated by his service.  The examiner based that finding on the fact that the Veteran's hearing was within normal limits at the time of separation from service.  However, the Board finds that the examiner's conclusion is inaccurate, as on 1978 separation examination from his first period of active service, the Veteran was diagnosed with "high frequency hearing loss in the right ear."  Such hearing loss was not noted on entry into that period of service.  The Board further notes that the 2011 VA examiner concluded that the Veteran's tinnitus was caused by his service, and that conclusion was based upon the Veteran's report of noise exposure in service, which the examiner found to be credible.  As the Board also finds the Veteran's report of noise exposure in service to be credible, especially in light of the notation of hearing loss in service, and when taking into account his current diagnosis of hearing loss, the Board affords the Veteran the benefit of the doubt and finds that service connection for bilateral hearing loss is warranted.

Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 
 If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

The Veteran's right wrist disability has been evaluated as 10 percent disabling pursuant to Diagnostic Code 5215.  Evaluation percentages vary under DCs 5214 and 5215 based on whether the major or minor arm is affected.  The record reflects the Veteran's dominant hand is his right hand.  Therefore, his right wrist is his major arm.  38 C.F.R. § 4.69.  DC 5215 evaluates limitation of motion of the wrist and provides a 10 percent rating for the major wrist where dorsiflexion is less than 15 degrees or where palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, DC 5215.

The Rating Schedule further provides that the normal range of motion for the wrist is from 0 to 70 degrees of dorsiflexion and 0 to 80 degrees of palmar flexion.  Normal wrist ulnar deviation is from 0 to 45 degrees, while normal wrist radial deviation is from 0 to 20 degrees.  See 38 C.F.R. § 4.71a, Plate I.

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).

The Board has reviewed the evidence of record, and determines that a rating higher than 10 percent is not warranted for the Veteran's right wrist.  When reviewing the VA examinations dated throughout the appeal period, there is no indication that the Veteran's right wrist was ever ankylosed.  Rather, his dorsiflexion and palmar flexion of the right wrist have actually been greater than the 10 percent rating compensates, indicating that he is in receipt of compensation for his described right wrist pain and related functional impairment.  In this case, for the entire appeal period, considering the lay and medical evidence, the service-connected right wrist disability has manifested by symptoms and impairment that more nearly approximates palmar flexion limited in line with forearm, including as due to pain and other orthopedic factors, as well as functional impairment of limited ability to write, lift, throw, and conduct some household chores.  The Veteran has indicated that the functional limitation with respect to lifting, grasping, grabbing, and pulling, is due to right wrist pain, which is contemplated as one of the orthopedic factors in the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca; see also 38 C.F.R. § 4.71a, DC 5215 (contemplates pain related to limitation of motion).

The Board has also considered whether any staged rating is appropriate for the assigned rating discussed above.  The Board has found that evidence regarding the level of disability for the right wrist is consistent with the assigned rating for the entire relevant time period here on appeal.  Accordingly, a rating higher than 10 percent for the 10 right wrist disability must be denied.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Service connection is currently in effect for a right wrist disability, rated as 10 percent disabling, and for tinnitus, rated as 10 percent disabling, with a combined rating of 10 percent prior to May 9, 2011, and 20 percent thereafter.  Thus, the Veteran does not meet the schedular criteria for consideration of entitlement to a TDIU at any time during the appeal period.  38 C.F.R. § 4.16 (a). The remaining question before the Board, then, is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities and thus entitled to consideration of a TDIU rating on an extraschedular basis under the provisions of 38 C.F.R. § 4.16 (b). 

Notwithstanding the circumstances of not meeting the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a), all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Indeed, a total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability on an extraschedular basis.  38 C.F.R. § 4.16 (b).  In order to meet this standard, the record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

After a review of the evidence of record, the Board finds that the Veteran does meet the criteria for consideration of a TDIU on an extraschedular basis.  The Board notes that on his claim for entitlement to a TDIU, the Veteran reported that his personality disorder and back disability prevented him from substantial employment since October 2001.  However, the Veteran is not in receipt of service connection for either of these disabilities.  

The Veteran's medical records and Social Security Administration file reflect that in October 2001, he fell from a ladder and injured his abdomen, or experienced a possible hernia, and such events lead to his termination of employment as an electrician.  In June 2012, a VA examiner opined that the Veteran's tinnitus did not preclude the Veteran from gainful employment.  In November 2012, a VA examiner opined that the Veteran's right wrist disability did not preclude gainful employment because, despite the Veteran's subjective complaints, in the absence of a decreased range of motion and in light of the normal x-rays of the right hand, there would be no employment restriction.  The above records weigh against the Veteran's claim for entitlement to a TDIU, as they demonstrate that the Veteran stopped working due to a work-related, nonservice-connected injury, and also demonstrate, by way of competent medical opinions, that the Veteran's service-connected tinnitus and right wrist disability do not preclude employment.  The Board further finds that the treatment records do not indicate that the Veteran's tinnitus or right wrist disability preclude employment, and thus the VA opinions are consistent with the record.

The Board has also considered the Veteran's private physician's statements, including in December 2011, that the Veteran was permanently and totally disabled and could not work in any capacity.  However, this statement did not indicate that such was due to the Veteran's service-connected disabilities, and in other statements, the physician pointed to other nonservice-connected disabilities as being the cause of the Veteran's unemployability, such as neurological symptoms in the Veterans legs and his psychiatric disability.  Accordingly, the Board places less probative weight on the private physician's opinions in this case.

Accordingly, the weight of competent and credible evidence is against a finding that the Veteran is unemployable by reason of his service-connected disabilities.  Therefore, the claim must be denied.


ORDER

The claim to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include a personality disorder and mood disorder is denied.

The claim to reopen the previously denied claim of entitlement to service connection for a left wrist disability is denied.

Service connection for COPD is denied.

Service connection for bilateral hearing loss is granted.

A rating in excess of 10 percent for a right wrist disability is denied.

A TDIU is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


